ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-27 are pending. 
This application is a division of U.S. Patent Application Serial No. 16/369,879, filed March 29, 2019, now U.S. 10,610,606, which is a continuation of PCT/US2019016351 filed 2/1/2019 which claims priority to provisional application 62/625,150 filed 2/1/2018. The first line of the specification requires updating. 

Information Disclosure Statement
An IDS filed 11/2/2020 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
The document listed as a copending application has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  This submission does not constitute a document under 37 CFR 1.98.  
A document under Foreign Patent Documents has not been considered and has been crossed out as these publications are not in English nor are they accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR  1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP  §  609.05).  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a packaging composition for preparation of a replication-defective AAV
comprising:
(a) a first nucleotide sequence encoding one or more AAV Rep proteins;
(b) a second nucleotide sequence encoding an AAV capsid protein; and
(c) a third nucleotide sequence comprising 
a silently altered PAH coding sequence comprising the nucleotide sequence set forth in SEQ ID NO: 25 wherein the first, the second and the third nucleotide sequence are each operably linked to a promoter sequence wherein a method for treating a subject having a phenylketonuria associated with a PAH gene mutation, the method comprising administering to the subject an effective amount of a replication-defective AAV comprising:
(a) an AAV capsid comprising an AAV capsid protein; and
(b) an AAV genome comprising a silently altered PAH coding sequence comprising the
nucleotide sequence set forth in SEQ ID NO: 25.a replication-defective AAV wherein the nucleotide sequence is operably linked to a promoter, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to an AAV comprising a capsid wherein the capsid comprises an AAV vp1 protein, vp2 protein and vp3 protein wherein alternatively the vp3 protein comprises an amino acid sequence with at least 95% (99%) identity to amino acids 203-736 of SEQ ID NO:16, the vp2 comprises at least 95% (99%) identity with amino acids 138-736 of SEQ ID NO:16 and 95% (99%) identity with amino acids 1-736 and further comprising a transfer genome that encodes the PAH of SEQ ID NO:25 or comprises the amino acid of SEQ ID NO:47 or the amino acid of SEQ ID NO:52. 
2) Scope of the invention.  The scope of the invention is broad and incomplete such that it encompasses non-enabled scope. First, the system which cis used to express components has no means to do so by lacking expression control sequences. Secondly, the method of treatment claims treatment of diseases and disorders that are “associated with a PAH mutation”. This treatment involves ‘administering” to the subject an AAV with a capsid and a coding sequence for PAH (SEQ ID NO:25). This sequence as well lacks an expression control sequence.
		3) Number of working examples and guidance.  To this end, the specification discloses that this condition is only PKU (phenylketonuria). To this goal, the specification develops a PAH delivery vector based on AAV. 
[0129] The silent alteration significantly improves the expression of the PAH protein, as demonstrated by comparison of expression vectors pCOH-WT-PAH, pCOH—CO-PAH, and pHMI—CO-PAH. The pCOH-WT-PAH vector comprises a CAG promoter operably linked to a wild-type PAH coding sequence set forth in SEQ ID NO: 24. The pCOH—CO-PAH and pHMI—CO-PAH vectors each comprise a CAG promoter operably linked to a codon-altered human PAH coding sequence as set forth in SEQ ID NO: 25. The pCOH—CO-PAH and pHMI—CO-PAH vectors are highly similar. Each vector was transfected in HEK 293 cells which is naturally deficient in PAH. As shown in FIG. 2, VG-GT-CO-PAH (“CO-hPAH”) gave rise to an expression level of human PAH several fold higher than VG-GT-PAH (“WT-hPAH”).

While the specification is dedicated to developing vectors comprising PAH for delivery, the examples also detail expression analysis in culture cells and mouse models. 
4) State of the art. 4) State of the art. PAH is phenylalanine hydroxylase an enzyme that converts I-Phe into tyrosine. Mutations in the PAH gene can lead to deficiency in the catalytic conversion. The liver is unaffected, but consequences are neurotoxicity and impaired post-natal development. The predominant means of treating this disorder is by eating a low L-Phe diet. Enzyme replacement therapy was recently approved. Efforts have focused on gene therapy to deliver the gene encoding thereof (see Strisciuglio and Concolino). The mode of administration is limited to directly into the liver and intramuscularly (see Strisciuglio and Concolino page 1012-1013, bridging ¶ and Grisch-Chan et al, pages 1277-1278).
5) Unpredictability of the art.  The mode of delivery has been a consistent obstacle in use of rAAV (see Duan especially pages 5-6). The specification does not provide sufficient guidance to overcome these art recognized obstacles for in vivo delivery. In the absence of such guidance, one must rely on the art known methods. The art known methods for administration of nucleotides is that these must be administered directly. There simply is no other way the obstacles i.e. organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
Finding the right serotype is also an unpredictable art. 
Pseudotyping of rAAV2 genomes with capsid proteins from alternative rAAV
serotypes alters tissue tropism and enhances therapeutic gene ex-pression.47The
discovery and implementation ofrAAV2 serotype 8 vectors were a major break-through
for AAV-mediated liver-directed gene therapy as the AAV8 capsid shows the greatest affinity for and yields the best transduction frequency in rodent liver of any available
AAV serotype.

Translating intravenous viral loads in higher animals has shown lack of predictability (see e.g.
page 466 and page 468, Mendell). In fact, moving from animal models to clinical trials using AAV was halted (see Biomarin) highlighting the lack of predictability in this field. 
6) Amount of Experimentation Required.  The invention recites use of a broad group of methods and sequences. “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequences without expression control sequences and as well broad swaths of subjects and modes of administration.  Given the unpredictability of the art, the poorly developed state of the art with regard to delivery of AAV, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 8, 10, 12, 13, 15, 17, 21, 26, 28, 29, 31, 32, 37, 40, 41, 43, 47 and 52 of copending Application No 17/303,343, claims 1, 2, 4, 7, 13, 24, 34, 43, 44-46, 55, 56, 60, 63, 68, 135 and 154 of copending Application No. 16/265,684 and claims 174-177 of copending application 17/073,862; claims 84, 91 and 108 of co- owned application 17/453,702.
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1, 2, 8, 10, 12, 13, 15, 17, 21, 26, 28, 29, 31, 32, 37, 40, 41, 43, 47 and 52 of copending Application No 17/303,343, claims 1, 2, 4, 7, 13, 24, 34, 43, 44-46, 55, 56, 60, 63, 68, 135 and 154 of copending Application No. 16/265,684 and claims 174-177 of copending application 17/073,862 and claims 84, 91 and 108 of co- owned application 17/453,702.  That is, the cited claims of copending Application No 17/303,343, copending Application No. 16/265,684 copending application 17/073,862 co- owned application 17/453,702 anticipate and fall entirely within the scope of the rejected claims of the instant application.  The claims of the copending applications are drawn to packaging systems, method of making a rAAV comprising or methods of treating PKU with a sequence related to or SEQ ID NO:25 which are claimed in the instant claims in generic terms. The copending applications vary by capsid or vector or AAV
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No 17/303,343, copending Application No. 16/265,684 copending application 17/073,862 co- owned application 17/453,702, then two different assignees would hold a patent to the claimed invention of copending Application No 17/303,343, copending Application No. 16/265,684 copending application 17/073,862 co- owned application 17/453,702, and thus improperly there would be possible harassment by multiple assignees.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.  

Conclusion
SEQ ID NO:25 is free of the art and does not appear to be rendered obvious byu the art designed PAH modifications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633